Exhibit 10.4


THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO DNA
PRECIOUS METALS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


DNA PRECIOUS METALS, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK


1.             Issuance. In consideration of good and valuable consideration as
set forth in the Purchase Agreement (defined below), including without
limitation the Initial Purchase Price (as defined in the Purchase Agreement),
the receipt and sufficiency of which are hereby acknowledged by DNA Precious
Metals, Inc., a Nevada corporation (“Company”); Typenex Co-Investment, LLC, a
Utah limited liability company, its successors and/or registered assigns
(“Investor”), is hereby granted the right to purchase at any time on or after
the Issue Date (as defined below) until the date which is the last calendar day
of the month in which the second anniversary of the Issue Date occurs (the
“Expiration Date”), a number of fully paid and non-assessable shares (the
“Warrant Shares”) of Company’s common stock, par value $0.001 per share (the
“Common Stock”), equal to $276,250.00 divided by the Lender Conversion Price (as
defined in the Note, as of the Issue Date), as such number may be adjusted from
time to time pursuant to the terms and conditions of this Warrant to Purchase
Shares of Common Stock (this “Warrant”). This Warrant is being issued pursuant
to the terms of that certain Securities Purchase Agreement dated April 28, 2014,
to which Company and Investor are parties (as the same may be amended from time
to time, the “Purchase Agreement”).
 
Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
This Warrant was originally issued to Investor on April 28, 2014 (the “Issue
Date”).
 
2.             Exercise of Warrant.
 
2.1.           General.
 
(a)           This Warrant is exercisable in whole or in part at any time and
from time to time commencing on the Issue Date and ending on the Expiration
Date. Such exercise shall be effectuated by submitting to Company (either by
delivery to Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, Investor shall tender this Warrant to Company within
five (5) Trading Days thereafter, but only if the Warrant Shares to be delivered
pursuant to the Notice of Exercise have been delivered to Investor as of such
date.  The Notice of Exercise shall be executed by Investor and shall indicate
(i) the number of Delivery Shares (as defined below) to be issued pursuant to
such exercise, and (ii) if applicable (as provided below), whether the exercise
is a cashless exercise.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.
 
(b)           Notwithstanding any other provision contained herein or in any
other Transaction Document  to the contrary, at any time prior to the Expiration
Date, Investor may elect a “cashless” exercise of this Warrant for any Warrant
Shares whereby Investor shall be entitled to receive a number of shares of
Common Stock equal to (i) the excess of the Current Market Value (as defined
below) over the aggregate Exercise Price of the Exercise Shares (as defined
below), divided by (ii) the Adjusted Price of the Common Stock (as defined
below).
 
For the purposes of this Warrant, the following terms shall have the following
meanings:
 
“Adjusted Price of the Common Stock” shall mean the lower of (i) the Conversion
Price (as defined in the Note), as such Conversion Price may be adjusted from
time to time pursuant to the terms of the Note (solely for the purpose of
determining the then-current Conversion Price under this definition of “Adjusted
Price of the Common Stock,” each cashless exercise of this Warrant shall be
deemed a conversion under the Note), and (ii) the Market Price (as defined in
the Note), without regard to whether the Note remains outstanding or has been
fully repaid, cancelled or otherwise retired, on any relevant Exercise Date.
 
“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.
 
“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
Investor and reasonably acceptable to Company) (“Bloomberg”) for the relevant
date.
 
“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.
 
“Exercise Price” shall mean $0.75 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.
 
“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by Investor.  By way of illustration only and without limiting the
foregoing, if (i) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and Investor has not previously exercised the Warrant, and (ii) Investor
were to make a cashless exercise with respect to 5,000 Warrant Shares pursuant
to which 6,000 Delivery Shares would be issuable to Investor, then (1) the
Warrant shall be deemed to have been exercised with respect to 5,000 Exercise
Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant Shares,
and (3) the Warrant shall be deemed to have been exercised with respect to 6,000
Delivery Shares.
 
“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; and (ii) the VWAP (as defined
below) of the Common Stock for the Trading Day that is two (2) Trading Days
prior to the Exercise Date.
 
 
2

--------------------------------------------------------------------------------

 
 
“Note” shall mean that certain Secured Convertible Promissory Note issued by
Company to Investor pursuant to the Purchase Agreement, as the same may be
amended from time to time, and including any promissory note(s) that replace or
are exchanged for such referenced promissory note.
 
“Transaction Documents” or “Transaction Document” shall have the meaning set
forth in the Purchase Agreement.
 
“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.
 
(c)           If the Notice of Exercise form elects a “cash” exercise (or if the
cashless exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of
Investor, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by Company at the request of Investor.
 
(d)           Upon the appropriate payment to Company, if any, of the Exercise
Price for the Delivery Shares, Company shall promptly, but in no case later than
the date that is three (3) Trading Days following the date the Exercise Price is
paid to Company (or with respect to a “cashless exercise,” the date that is
three (3) Trading Days following the Exercise Date), deliver or cause Company’s
Transfer Agent to deliver the applicable Delivery Shares electronically via the
Deposit/Withdrawal at Custodian (“DWAC”) system to the account designated by
Investor on the Notice of Exercise.  If for any reason Company is not able to so
deliver the Delivery Shares via the DWAC system, notwithstanding its best
efforts to do so, such shall constitute a breach of this Warrant (and thus an
Event of Default under the Note), and Company shall instead, on or before the
applicable date set forth above in this subsection, issue and deliver to
Investor or its broker (as designated in the Notice of Exercise), via reputable
overnight courier, a certificate, registered in the name of Investor or its
designee, representing the applicable number of Delivery Shares. For the
avoidance of doubt, Company has not met its obligation to deliver Delivery
Shares within the required timeframe set forth above unless Investor or its
broker, as applicable, has actually received the Delivery Shares (whether
electronically or in certificated form) no later than the close of business on
the latest possible delivery date pursuant to the terms set forth above.
 
(e)           If Delivery Shares are delivered later than as required under
subsection (d) immediately above, Company agrees to pay, in addition to all
other remedies available to Investor in the Transaction Documents, a late charge
equal to the greater of (i) $500.00 and (ii) 2% of the product of (1) the sum of
the number of shares of Common Stock not issued to Investor on a timely basis
and to which Investor is entitled multiplied by (2) the closing bid price of the
Common Stock on the Trading Day immediately preceding the last possible date
which Company could have issued such shares of Common Stock to Investor without
violating this Warrant, per Trading Day until such Delivery Shares are
delivered. Company shall pay any late charges incurred under this subsection in
immediately available funds upon demand; provided, however, that, at the option
of Investor (without notice to Company), such amount owed may be added to the
principal amount of the Note.  Furthermore, in addition to any other remedies
which may be available to Investor, in the event that Company fails for any
reason to effect delivery of the Delivery Shares as required under subsection
(d) immediately above, Investor may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to Company, whereupon Company
and Investor shall each be restored to their respective positions immediately
prior to the exercise of the relevant portion of this Warrant, except that the
late charge described above shall be payable through the date notice of
revocation or rescission is given to Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Investor shall be deemed to be the holder of the Delivery Shares
issuable to it in accordance with the provisions of this Section 2.1 on the
Exercise Date.
 
2.2.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Warrant or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
Affiliates) to own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), Company must
not issue to Investor shares of the Common Stock which would exceed the Maximum
Percentage. The shares of Common Stock issuable to Investor that would cause the
Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Company will reserve the Ownership Limitation Shares for the
exclusive benefit of Investor. From time to time, Investor may notify Company in
writing of the number of the Ownership Limitation Shares that may be issued to
Investor without causing Investor to exceed the Maximum Percentage. Upon receipt
of such notice, Company shall be unconditionally obligated to immediately issue
such designated shares to Investor, with a corresponding reduction in the number
of the Ownership Limitation Shares. Notwithstanding the forgoing, the term
“4.99%” above shall be replaced with “9.99%” at such time as the Market
Capitalization of the Common Stock is less than $10,000,000.00. Notwithstanding
any other provision contained herein, if the term “4.99%” is replaced with
“9.99%” pursuant to the preceding sentence, such change to “9.99%” shall be
permanent. For purposes of this Agreement, the term “Market Capitalization of
the Common Stock” shall mean the product equal to (A) the average VWAP (as
defined in the Note) of the Common Stock for the immediately preceding fifteen
(15) Trading Days, multiplied by (B) the aggregate number of outstanding shares
of Common Stock as reported on Company’s most recently filed Form 10-Q or Form
10-K.  By written notice to Company, Investor may increase, decrease or waive
the Maximum Percentage as to itself but any such waiver will not be effective
until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of Investor.
 
3.             Mutilation or Loss of Warrant. Upon receipt by Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, Company will execute and deliver to
Investor a new Warrant of like tenor and date and any such lost, stolen,
destroyed or mutilated Warrant shall thereupon become void.
 
4.             Rights of Investor. Investor shall not, by virtue of this Warrant
alone, be entitled to any rights of a stockholder in Company, either at law or
in equity, and the rights of Investor with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against Company except to the extent set forth herein.
 
5.             Protection Against Dilution and Other Adjustments.
 
5.1.           Capital Adjustments.  If Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the Exercise Price, Conversion Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2.           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
5.3.           Subsequent Equity Sales. If Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition of) any Common Stock (including any
Common Stock issued under the Note, whether upon any type of conversion or any
Deemed Issuance (as defined in the Note)), preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock (together
herein referred to as “Equity Securities”), at an effective price per share less
than the Exercise Price (such lower price, the “Base Share Price” and such
issuance collectively, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares Investor could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price.  Such adjustments shall be made whenever such
Common Stock or Equity Securities are issued. Company shall notify Investor, in
writing, no later than the Trading Day following the issuance of any Common
Stock or Equity Securities subject to this Section 5.3, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price, or other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not Company provides a Dilutive Issuance
Notice pursuant to this Section 5.3, upon the occurrence of any Dilutive
Issuance, after the date of such Dilutive Issuance Investor is entitled to
receive the increased number of Warrant Shares provided for in subsection (b)
above at an Exercise Price equal to the Base Share Price regardless of whether
Investor accurately refers to the Base Share Price in the Notice of
Exercise.  Additionally, following the occurrence of a Dilutive Issuance, all
references in this Warrant to “Warrant Shares” shall be a reference to the
Warrant Shares as increased pursuant to subsection (b) above, and all references
in this Warrant to “Exercise Price” shall be a reference to the Exercise Price
as reduced pursuant to subsection (a) above, as the same may occur from time to
time hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
5.4.           Notice of Adjustment. Without limiting any other provision
contained herein, when any adjustment is required to be made in the number or
kind of shares purchasable upon exercise of this Warrant, or in the Exercise
Price, pursuant to the terms hereof, Company shall promptly notify Investor of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.
 
5.5.           Exceptions to Adjustment.  Notwithstanding the provisions of
Sections 5.3 and 5.4, no adjustment to the Exercise Price shall be effected as a
result of an Excepted Issuance.  “Excepted Issuances” shall mean, collectively,
(a) Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as any such issuances are
not for the purpose of raising capital and in which holders of such securities
or debt are not at any time granted registration rights, and (b) Company’s
issuance of Common Stock or the issuance or grant of options to purchase Common
Stock to employees, directors, officers and consultants, authorized by Company’s
board of directors pursuant to plans or agreements which are authorized,
constituted or in effect as of the Issue Date.
 
6.             Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, Company at its expense will promptly cause its Chief Financial Officer
or other appropriate designee to compute such adjustment or readjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. Company
will forthwith mail a copy of each such certificate to Investor and any Warrant
Agent (as defined below) appointed pursuant to Section 8 hereof.  Nothing in
this Section 6 shall be deemed to limit any other provision contained herein.
 
7.             Transfer to Comply with the Securities Act. This Warrant, and the
Warrant Shares, have not been registered under the 1933 Act. None of the Warrant
Shares may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to Company that registration
is not required under the 1933 Act; provided, however, that the foregoing
restrictions on transfer shall not apply to the transfer of any security to an
affiliate of Investor. Until such time as registration has occurred under the
1933 Act, each certificate for this Warrant and any Warrant Shares shall contain
a legend, in form and substance satisfactory to counsel for Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to Company. Upon
receipt of the duly executed Transferor Assignment, Company shall register the
transferee thereon as the new holder on the books and records of Company and
such transferee shall be deemed a “registered holder” or “registered assign” for
all purposes hereunder, and shall have all the rights of Investor.
 
8.             Warrant Agent. Company may, by written notice to Investor,
appoint an agent (a “Warrant Agent”) for the purpose of issuing shares of Common
Stock on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
9.             Transfer on Company’s Books. Until this Warrant is transferred on
the books of Company, Company may treat Investor as the absolute owner hereof
for all purposes, notwithstanding any notice to the contrary.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by reference.
 
11.           Supplements and Amendments; Whole Agreement. This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant, together with the Purchase Agreement and all the other
Transaction Documents, taken together, contain the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings with respect to
the subject matter hereof and thereof other than as expressly contained herein
and therein.
 
12.           Governing Law.  This Warrant shall be governed by and interpreted
in accordance with the laws of the State of Utah, without giving effect to the
principles thereof regarding the conflict of laws.
 
13.           Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR IN ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
14.           Purchase Agreement; Arbitration of Disputes. This Warrant is
subject to the terms, conditions and general provisions of the Purchase
Agreement and the other Transaction Documents, including without limitation the
Arbitration Provisions set forth as an Exhibit to the Purchase Agreement.
 
15.           Remedies.  The remedies at law of Investor of this Warrant in the
event of any default or threatened default by Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to Investor in the
Transaction Documents, at law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.
 
16.           Counterparts. This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. Signatures delivered via facsimile or email shall be
considered original signatures for all purposes hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
17.           Attorneys’ Fees.  In the event of any litigation or dispute
arising from this Warrant, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by said prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.
 
18.           Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Warrant or the validity or enforceability of this Warrant in
any other jurisdiction.
 
19.           Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Warrant.
 
20.           Descriptive Headings.  Descriptive headings of the sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.



 
COMPANY:
     
DNA Precious Metals, Inc.
         
By:
/s/ Tony Giuliano
 
Printed Name:
Tony Giuliano
 
Title:
Chief Financial Officer











 
[Signature Page to Warrant]
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTICE OF EXERCISE OF WARRANT


TO: 
DNA PRECIOUS METALS, INC.

ATTN: _______________
VIA FAX TO: (    )______________


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of April 28, 2014 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of DNA PRECIOUS METALS, INC., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:


_______
CASH: $__________________________ = (Exercise Price x Delivery Shares)
   
_______
Payment is being made by:
 
_____
enclosed check
 
_____
wire transfer
 
_____
other
   
_______
CASHLESS EXERCISE:
     
Net number of Delivery Shares to be issued to Investor: ______*




 
* based on:
Current Market Value - (Exercise Price x Exercise Shares)
   
Adjusted Price of the Common Stock




 
Where:
     
Market Price of the Common Stock [“MP”]
    =
$____________
 
Exercise Shares
    =
_____________
 
Current Market Value [MP x Exercise Shares]
    =
$____________
 
Exercise Price
    =
$____________
 
Adjusted Price of the Common Stock
    =
$____________



Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.


It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.


As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.


If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.
 
 
Exhibit A to Warrant, Page 1

--------------------------------------------------------------------------------

 
 
To the extent the Delivery Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Delivery Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:


_____________________________________
_____________________________________
_____________________________________




 
 
Dated:   _____________________
 
___________________________
[Name of Investor]


By:________________________








 
 
 
Exhibit A to Warrant, Page 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of the Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of April 28, 2014
(the “Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of DNA PRECIOUS METALS, INC. specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s), and appoints each such person
attorney-in-fact to transfer the undersigned’s respective right on the books of
DNA PRECIOUS METALS, INC. with full power of substitution.


Transferees
Percentage Transferred
Number Transferred









Dated:___________, ______
       
______________________________
 
[Transferor Name must conform to the name of Investor as specified on the face
of the Warrant]
     
By: ___________________________
 
Name: _________________________



Signed in the presence of:


_________________________
(Name)




ACCEPTED AND AGREED:


_________________________
[TRANSFEREE]


By: _______________________
Name: _____________________
 
Exhibit B to Warrant, Page 1



--------------------------------------------------------------------------------